Napton, Judge,
delivered the opinion of the court.
This case is in all respects like the case of the same company against Lackland, except that the appellant here — after notification that his lot in St. Charles was wanted by the company, and after it had been assessed by commissioners— abandoned his business, which was that of a carpenter, and removed to a farm in the country, selling off the tools of his trade before removal. As the company had a right to discontinue their proceedings previous to the judgment of the court upon the assessment, the inconvenience and pecuniary loss attending the appellant’s course is not chargeable to the ^company, but they, will be made to pay the. costs and expen*535ses growing out of the suit, as in the case heretofore decided. The other judges concurring, the judgment is reversed, and the cause remanded.